Citation Nr: 0106419	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  99-06 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a waiver of recovery of the amount of loan 
guaranty indebtedness in the amount of $17,956.00, plus 
accrued interest.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from November 1975 to October 
1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), Committee on Waivers and Compromises (COWC).


FINDINGS OF FACT

1.  In October 1989 the veteran and his spouse purchased a 
property for which the home loan was guaranteed, in part, by 
VA, and secured by a deed of trust.

2.  The veteran defaulted on the home loan secured by the 
deed of trust in June 1995.

4.  Foreclosure proceedings were initiated and the property 
was sold for an amount less than the unpaid principal 
balance, accrued interest, and expenses of foreclosure.

5.  VA paid the lender's loan guaranty claim; the related 
debt to the government, in the amount of $35,956.00 plus 
interest, was charged to the veteran.  The Committee on 
Waivers and Compromises thereafter waived recovery of 
18,000.00 of that amount, leaving an indebtedness in the 
original amount of $17,956.00.

6.  The assessed overpayment did not result from fraud, 
misrepresentation or bad faith, but the veteran was at fault 
in the creation of the overpayment.

7.  The veteran's income, with consideration of the costs of 
life's basic necessities, is sufficient to permit repayment 
of the unwaived portion of the overpayment indebtedness 
without resulting in excessive financial difficulty; recovery 
of the indebtedness was not against the principals of equity 
and good conscience.


CONCLUSIONS OF LAW

1.  There was a loss after default of the property that 
constituted the security for the veteran's VA guaranteed 
loan.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.964(a) 
(2000).

2.  Recovery of the veteran's unwaived loan guaranty 
indebtedness, in the amount of $17, 956, plus accrued 
interest, will not violate the principles of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. § 1.965(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In October 1989 the veteran and his spouse purchased a 
property in for which the home loan was guaranteed, in part, 
by VA, and secured by a deed of trust.  Documents prepared in 
conjunction with the veteran's purchase informed him of his 
obligations as to an indebtedness secured under Title 38, 
applicable to VA guaranteed loans.

The veteran defaulted on the home loan secured by the deed of 
trust in June 1995.  He was given opportunity to submit 
evidence of the circumstances of default.  Foreclosure 
proceedings were initiated and in March 1996, the property 
was sold for an amount less than the unpaid principal 
balance, accrued interest, and expenses of foreclosure.

VA paid the lender's loan guaranty claim; the related debt to 
the government, in the amount of $35,956.00 plus interest, 
was charged to the veteran.

The veteran argues that he and his spouse decided to move 
closer to their places of employment due to the lengthy 
commute from the properly in question.  They at first secured 
a two-year lease from an individual to rent the property.  
That individual later reneged.  The veteran reported seeking 
assistance from New England Financial.  He reports that he 
and his spouse were unable to either sell or rent the 
property and further unable to maintain two mortgages.

A Financial Status Report dated in March 1998 shows both the 
veteran and his spouse to be employed.  He reports monthly 
expenses in the form of a mortgage payment for a new 
residence, food and utility bills, car insurance, college 
insurance, school expenses for his daughter, multiple 
personal loans, a car loan and a credit card.  Reported 
expenses exceed reported take-home income.  He reports zero 
cash in the bank and denies assets other than two vehicles.  

In April 1998, the COWC granted waiver of $18,000.00 of the 
original debt in the amount of $35,956.00.  The COWC noted 
that the veteran had been able to buy another property for a 
greater loan amount than the guaranteed loan and that the 
veteran was current on payments.  The COWC noted that the 
veteran provided no explanation for his ability to meet 
expenses when such were greater than his income.  The 
remainder of the debt was not waived.

In August 1998 the veteran explained that he was able to meet 
payments despite the income deficit due to his credit union 
covering check amounts when the money in his account was 
insufficient.  He also reports having borrowed from his 
retirement account.  He indicated that he and his spouse had 
had to take out a separate mortgage to pay back a lot of 
their bills, to include the loan taken from his retirement 
account.  He also indicated use of a credit card and the sale 
of personal items.

In October 1998, the COWC issued an amended decision, noting 
that a credit report had been obtained showing the veteran to 
be current on all debts and also noting that there was still 
no explanation as to the veteran's actions after he was 
unable to find a renter for the guaranteed property.  The 
COWC noted that the veteran's installment debts would be 
liquidated within 35 months and that he would be able to make 
payments to VA at that time.  In his Form 9, received in 
March 1999, the veteran indicated a possibility he might lose 
his job.

In December 2000, the veteran testified before the 
undersigned at a personal hearing.  His representative 
asserted that the veteran was not at fault.  The veteran 
testified that the default had come about when he obtained 
employment farther from the subject property and experienced 
significant difficulty in commuting to his new employment.  
He reported that he and his spouse had then purchased a new 
home closer to his employment, and then attempted to rent out 
or sell the guaranteed property, but were unable to do so.  
He reported that currently he had approximately $27.00 
remaining after paying his monthly expenses, and that if 
unforeseen expenses arose, there was no surplus at the end of 
the month.  

The veteran reported that he and his spouse were currently 
paying the $320 monthly rent on his daughter's apartment, as 
well as for the expenses associated with her car and 
assisting her with her education.  He also asserted that he 
and his spouse assisted his daughter with rent and other 
education expenses and also noted that his current residence 
may be difficult to liquidate.  The transcript sets out that 
the veteran's daughter was a junior in college at the time of 
the hearing.  He indicated that he had deeded the guaranteed 
property to New England Financial, whom he had contacted to 
assist him in avoiding foreclosure, and that that 
organization had basically "ripped off" his spouse and 
himself.

At the hearing, the veteran submitted a promotional video 
tape created by New England Financial.

Analysis

The Board is satisfied that all relevant facts have been 
developed and that the merits of the veteran's case may be 
addressed based on the evidence of record.  The case is 
properly in appellate status and further development is not 
warranted.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

A review of the record shows that the veteran did not 
challenge the validity of the loan guaranty indebtedness.  
See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  The 
veteran is seeking a waiver of recovery of the loan guaranty 
indebtedness.

Regulations provide that an indebtedness of a veteran or his 
spouse shall be waived only when the following factors are 
determined to exist:

1.  Following default there was a loss of 
the property that constituted security 
for loan guaranteed, insured or made 
under Chapter 37 of Title 38, United 
States Code;

2.  There is no indication of fraud, 
misrepresentation, or bad faith on the 
part of the person or persons having an 
interest in obtaining the waiver; and, 

3.  Collection of such indebtedness would 
be against equity and good conscience.

38 U.S.C.A. § 5302(b); 38 C.F.R. § 1.964(a).

In this case, the COWC found the veteran to be free from 
fraud, misrepresentation, or bad faith, and the Board concurs 
with that preliminary finding.  Therefore, there is no 
statutory bar to waiver of recovery of the overpayment.  In 
addition, there clearly existed a loss of the property, after 
default, which constituted security for the loan.  

Thus, the question before the Board for review is the issue 
of whether the evidence establishes that recovery of the 
indebtedness was against equity and good conscience, in which 
case recovery of the overpayment may be waived.  
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  In the 
evaluation of whether equity and good conscience necessitate 
a favorable waiver decision, the Board must consider all of 
the specifically enumerated elements applicable to a 
particular case.  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:  

(1) The fault of the debtor
(2) balancing of faults between the 
debtor and the VA
(3) undue hardship of collection on the 
debtor
(4) a defeat of the purpose of an 
existing benefit to the veteran
(5) the unjust enrichment of the veteran, 
and
(6) whether the veteran changed positions 
to his detriment in reliance upon a 
granted VA benefit. 

38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

While VA guaranteed the loan, the property was the veteran's 
responsibility, and he was in the position to exercise 
control over the property.  The default on the subject 
property was essentially due to actions taken by the veteran.  
He decided, to purchase another property and move prior to 
selling or renting the subject property.  He and his spouse 
have testified that they made every effort to sell or rent 
the subject property, and that they had been unable to 
satisfactorily dispose of the property and encountered 
difficulty with an outside company he contacted to assist 
him.  However, there is no evidence that they listed the 
property for sale with a realtor or advertised the property 
in any extensive way.  Their efforts seem to have been 
limited to taking out a free advertisement in the 
"Recycler."  More importantly, there would have been no 
need to sell or rent the property if it had not been for the 
veteran's decision, made for reasons of convenience, to 
purchase another property and undertake additional debts.  
The veteran and his spouse essentially walked away from the 
subject property when their limited efforts failed to result 
in a sale or rental.

The record reflects the veteran's reported history of contact 
with one party who declined to rent the property in question, 
and his account of then having been misled by an outside 
organization that represented it would assist him in selling 
or renting the property.  However, it does not reflect that 
the veteran contacted VA for assistance or to make 
arrangements by which to meet his obligation.  By all 
accepted criteria, the veteran thus must be considered at 
fault in the creation of the indebtedness.  

There is no evidence of any VA fault.  The record reflects 
that VA took prompt action to mitigate the debt by 
liquidating the property.  Even if there were some VA fault, 
the great weight of fault lies with the veteran in failing to 
work with VA to avoid or mitigate the default.

With respect to possible financial hardship, the Board has 
reviewed the financial status reports submitted by the 
veteran.  A comparison of the March 1998 and December 2000 
reports shows that the veteran and his spouse made 
substantial progress in paying down their indebtedness.  The 
unpaid balance on the first mortgage had been reduced from 
$164,000 to $149,186.72.  The balance on a second mortgage 
had been reduced from $30,000 to $28,000.  They had also 
undertaken new debts.  They had incurred an unspecified 
amount of indebtedness to purchase a television and washing 
machine, and subsequent to their default they had purchased a 
1995 or 1996 automobile.  At the same time, their monthly net 
income increased from $3,279.71 in March 1998 to $3,917.77 in 
December 2000, and a $346.54 monthly deficit had been 
transformed to a surplus of approximately $24.73.

The monthly surplus occurred even after payments for such 
non-essential items as cable television, cellular telephone, 
and a membership in the YMCA.  These three items reportedly 
cost the veteran and his spouse $344.18 per month.  The 
monthly balance also included an expenditure of $330 per 
month to maintain a separate apartment for their adult 
daughter.

The Board expects that the veteran would afford his VA debt 
at least the same consideration as other debts.  He has been 
able to pay down his other debts while maintaining a 
relatively high level of expenditure on discretionary items.  
Given this record, the Board finds that he could repay his 
indebtedness to VA without denying his spouse and himself, 
the basic necessities of life.

The Board recognizes the veteran's argument that he has had 
to sell personal property and borrow from his retirement 
assets (not reported in his financial status reports) to pay 
his debts.  However, he continues to own two automobiles and 
to maintain his current property, on which he reports 
carrying two mortgages.  There is no indication that 
collection of the indebtedness will deprive the veteran or 
any dependent of any of the basic necessities of life, such 
as food, clothing, warmth, or shelter.

Waiver would result in unjust enrichment to the veteran, who 
did not meet his financial obligations to the VA, yet 
undertook a new mortgage, additional debts and some luxuries.  
Waiver would constitute a government assumption of the 
consequences flowing from the veteran's decision to default 
on his home loan indebtedness.  It would be unjust for the 
government to pay for the consequences of the veteran's 
actions, while he avoided all financial responsibility.  
Collection of the indebtedness would not defeat the purposes 
of an existing benefit.  The VA home loan guaranty program is 
dependent upon veteran's meeting their obligations.  Finally, 
the veteran has not alleged, nor does the record show, that 
he changed positions to his detriment in reliance on a VA 
benefit.

Based on the record in this case, the Board is not persuaded 
that recovery of the overpayment at issue was unfair, 
unconscionable, or unjust.  38 C.F.R. § 1.965(a).  The end 
result is not be unduly favorable or adverse to either the 
Government or the veteran and the evidence in this case is 
not so evenly balanced that there is doubt as to any material 
issue.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107).

Accordingly, the prior decision of the COWC is affirmed, and 
the veteran's request for a waiver is denied.



ORDER

Waiver of recovery of the loan guaranty indebtedness in the 
amount of $17, 956.00, plus interest, is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

